Notice of Pre-AIA  or AIA  Status

        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
         A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after allowance. Since this application iseligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered. 
Non Final Rejection

          The applicant’s amendment of 2/28/2021 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent  

Claims 1-5, 7-10, 13 and 16-18  rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Shinada et al. (US Pat. 6,502,917).

            Shinada et al. disclose in Figures 1-3, 8 and 15 an ink-jet printing apparatus comprising:

           Regarding claim 1, an apparatus body (4), the apparatus body including an apparatus body-side connector (30) (Figure 2);
an attachment unit (40) configured to be removably mounted in the apparatus body (4), the attachment unit (40) including an attachment-side connector (31) configured to be electrically connected to the apparatus body-side connector (30) (Figure 3);
a pressing portion (20 or 70) configured to press the attachment unit (40) in a facing direction in which the attachment-side connector (31) faces the apparatus body-side connector (30) in a state where the attachment unit (40) is attached to the apparatus body (4), the facing direction being orthogonal to a mounting direction of the attachment unit (40) (Figures 3 and 15); and
a movable member (11) including the pressing portion (70) and configured to move between a first position where the pressing portion (70) is closest to the apparatus body-side connector (30) and a second position where the pressing portion (70) is farthest from the apparatus body-side connector (30) (Figures 3 and 8).
           Regarding claim 2, wherein a distance between the pressing portion (70) and apparatus body-side connector (30) is shorter in a state where the attachment unit (40) is not mounted in the apparatus body (4) than in a state where the attachment unit (40) is mounted in the apparatus body (4) (Figures 3, 8 and 15).
           Regarding claim 3, wherein the movable member (11) is configured to move in a direction drawing away from the apparatus body-side connector (30) by contact between the attachment unit (40) and the pressing portion (20) as the attachment unit (40) is mounted in the apparatus body (4) with the movable member (11) positioned at the first position (Figure 3).
            Regarding claim 4, wherein a portion of the pressing portion (70) configured to contact the attachment unit (40) includes one of an inclined face (unmarked inclined face that contains a 
             Regarding claim 7, wherein the movable member (11) includes a rotation shaft (9) disposed in a vicinity of a downstream end, in the mounting direction, of the attachment unit (40) mounted in the apparatus body (4), and wherein the movable member (11) is configured to rotate around the rotation shaft (9) (Figures 1-2).
             Regarding claim 8, wherein the movable member (11) includes an orthogonal-direction horizontal portion extending in a direction orthogonal to the mounting direction of the attachment unit (40), and wherein the orthogonal-direction horizontal portion is disposed at an upstream end in the mounting direction of the attachment unit (40) (Figures 1-3 and 8).
             Regarding claim 9, wherein the apparatus body (4) includes a cover (11) configured to cover a container (40) to accommodate the attachment unit (40) in the apparatus body (4), and wherein the cover (11) includes a movement restriction member (18) configured to restrict the movable member (11) from moving from the first position to the second position with the cover (11) being closed (Figure 2).
             Regarding claim 10, an apparatus body (4) in which an attachment unit (40) is removably mounted, the apparatus body (4) comprising:
an attachment mount (4) configured to house the attachment unit (40) internally, the attachment, mount (4) including an apparatus body-side connector (30) configured to be electrically connected with an attachment-side connector (31) of the attachment unit (40) (Figures 2-3);
a pressing portion (20 or 70) configured to press the attachment unit (40) in a facing direction in which the attachment-side connector (31) faces the apparatus body-side connector (30) in a state where the attachment unit (40) is attached to the apparatus body (4), the facing direction being orthogonal to a mounting direction of the attachment unit (40) (Figures 3 and 15); and
a movable member (11) including the pressing portion (70) and configured to move between a first position where the pressing portion (70) is closest to the apparatus body-side connector (30) and a second position where the pressing portion (70) is farthest from the apparatus body-side connector (30) (Figures 3 and 8).

              Regarding claim 16, an operated portion (18) rotatably attached to the apparatus body (4) (Figure 2),
wherein the operated portion (18) is operated by a user when the user detaches the attachment unit (40) from the apparatus body (4), wherein the pressing portion (20 or 70) is configured to move between the first position (closed position) and the second position (opened position) in conjunction with rotation of the operated portion (18) (Figures 2-3).
              Regarding claim 17, wherein the attachment unit (4) includes a recording device (5) configured to record an image on a recording medium (recording medium) (Figure 1).
18, wherein the attachment unit (40) includes a recording device (5) configured to record an image on a recording medium (recording medium) (Figure 1-3).
              Regarding claim 23, an apparatus (an ink-jet printing apparatus) comprising:
an apparatus body (4), the apparatus body (4) including an apparatus body-side connector (30) on a first inner wall face of the apparatus body (4) (Figure 2);
an attachment unit (40) configured to be removably mounted in the apparatus body (4), the attachment unit (40) including an attachment-side connector (31) configured to be electrically connected to the apparatus body-side connector (30) (Figures 2-3);
a pressing portion (20 or 70) disposed on the opposite side of the first inner wall face, the pressing portion configured to press the attachment unit (40) in a facing direction in which the attachment-side connector (31) faces the apparatus body-side connector (30) in a state where the attachment unit (40) is attached to the apparatus body (4), the facing direction being orthogonal to a mounting direction of the attachment unit (40) (Figures 2-3 and 8); and
a movable member (11) rotatably provided on the apparatus body (4), the movable member (11) including the pressing portion (20) and configured to move between a first position (closed position) where the pressing portion (20) is closest to the apparatus body-side connector (30) and a second position (opened position) where the pressing portion (20) is farthest from the apparatus body-side connector (30) (Figures 2-3 and 8).
                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 are rejected under 35 USC 103 (a) as being unpatentable over Shinada et al. (US Pat. 6,502,917) in view of Ikeda (US Pub. 2016/0214375).  

          Shinada et al. disclose the basic features of the claimed invention as stated above but do not disclose the apparatus is a handheld printer; wherein the apparatus body is a body of a handheld printer; and the apparatus body of the handheld printer is configured to be held by a user to move the handheld printer in a scanning direction to form the image. 

            Ikeda discloses in Figure 1 a recording system comprising:

           Regarding claim 19, wherein the apparatus is a handheld printer (10).
           Regarding claim 20, wherein the apparatus body is a body of a handheld printer (10).
           Regarding claims 21-22, wherein the apparatus body of the handheld printer (10) is configured to be held by a user (13) to move the handheld printer (10) in a scanning direction to form the image (14).
            
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of  Ikeda in the Shinada et al.’s ink-jet printing apparatus for the purpose of providing a handheld printer for user that can move in a sliding manner over a printing medium to print images onto a printing medium.
         
s 19-22 are rejected under 35 USC 103 (a) as being unpatentable over Shinada et al. (US Pat. 6,502,917) in view of  Shinohara (US Pub. 2017/0274644).  

          Shinada et al. disclose the basic features of the claimed invention as stated above but do not disclose the apparatus is a handheld printer; wherein the apparatus body is a body of a handheld printer; and the apparatus body of the handheld printer is configured to be held by a user to move the handheld printer in a scanning direction to form the image. 

           Shinohara discloses in Figures 1, 3A and 8 a printer comprising:

          Regarding claim 19, wherein the apparatus (1) is a handheld printer (handheld printer 1) (paragraphs 0024-0025).
          Regarding claim 20, wherein the apparatus body is a body (10) of a handheld printer (paragraphs 0024-0025).
         Regarding claims 21-22, wherein the apparatus body (10) of the handheld printer (1) is configured to be held by a user (13) to move the handheld printer in a scanning direction to form the image (paragraphs 0024-0025 and 0030).
            
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shinohara in the Shinada et al.’s ink-jet printing apparatus for the purpose of providing a handheld printer for user that can move in a sliding manner over a printing medium to print images onto a printing medium.
         
Allowable Subject Matter
          
         Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an apparatus comprising a movable member that includes a lever disposed to face an attachment unit and, wherein the lever is configured to face a downstream face of the attachment unit in the mounting direction when a movable member is at a first position, and wherein the lever is configured to move upstream in the mounting direction when 

         Claims 11-12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an apparatus comprising an apparatus body that includes a space configured to house the attachment unit, wherein the apparatus body-side connector is disposed on an inner wall face of the space, and wherein the pressing portion is disposed on an opposite side of the inner wall face in the combination as claimed.

         Claims 14-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an apparatus comprising an apparatus body that includes a space configured to house an attachment unit, wherein an apparatus body-side connector is on an inner wall face of the space, and wherein a pressing portion is disposed on the opposite side of a wall face of the space facing the inner wall face in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853